Title: From James Madison to Albert Gallatin, 12 July 1806
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State July 12. 1806.

I request you to be pleased to issue a warrant for three hundred & ninety three dollars and forty cents, on the appropriations for the relief of Seamen in favor of Joseph Cowing the holder of the enclosed bill of exchange for the same sum, drawn upon me on the 14 May last, by Marien Lamar, who is to be charged with the same on the books of the Treasury.  I am &c.

James Madison

